Pratt, J.
The decision of this case at special term was placed upon the grounds—First, that it would be inequitable to grant the relief demanded; and, second, that if the recital in the mortgage estopped the defendant from denying a conveyance to the plaintiff, her proper remedy was an action at law in ejectment. The first ground was sufficient to warrant the judgment, and it was amply supported by the evidence in the case. The offer of defendant upon the trial to pay off the mortgage evinced a desire to restore plaintiff to her original position, and was all that plaintiff could properly claim in any event, upon the facts proved. It is unnecessary to comment upon the propositions and authorities contained in the elaborate brief of the appellant. We have examined the exceptions, and find none sufficient to warrant reversing the judgment. We think, however, it would be equitable to hold the defendant to his offer to pay off the mortgage, and thus reinstate the plaintiff to her dower right, and the judgment is affirmed upon such offer being executed within a reasonable time, without costs. All concur.